                                                                                               US D C S D N Y
                                                                                               D OC U ME NT
                                                                                               E L E C T R O NI C A L L Y FI L E D
U NI T E D S T A T E S DI S T RI C T C O U R T
                                                                                               D O C #: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
S O U T H E R N DI S T RI C T O F N E W Y O R K
                                                                                               D A T E FI L E D: 1 2 / 0 5 / 1 9
------------------------------------------------------------------X
Y O E L J U LI A N R E Y E S, i n di vi d u all y a n d o n b e h alf :
of ot h ers si mil arl y sit u at e d ,                                  :
                                                                         :
                                                         Pl ai ntiffs, :                            1: 1 8 -c v -1 0 2 1 0 -G H W
                                                                         :
                                   -a g ai nst -                         :                                  OR DER
                                                                         :
T A V A C A F É L L C, d / b /a Bal z e m, B O B U S                     :
B A L A H A N, a / k / a H ar z e n, S A LI M                            :
M O H A M M E D, a n d M E H DI M O K R A NI,                            :
                                                                         :
                                                       D ef e n d a nts. :
------------------------------------------------------------------ X


G R E G O R Y H. W O O D S, U nit e d St at es Distri ct J u d g e:
           T h e C o urt h as b e e n a d vis e d t h at t h e p arti es h a v e r ea c h e d a s ettl e m e nt i n t his c as e, w hi c h

i n cl u d es cl ai ms arisi n g u n d er t h e F air L a b or St a n d ar ds A ct (t h e “ F L S A ”). T h e p arti es ar e dir e ct e d t o

pr o c e e d i n o n e of t h e t w o w a ys d es cri b e d b el o w. T h e first alt er n ati v e d es cri b es t h e pr o c ess t h at t h e

p arti e s m ust f oll o w if t h e y wis h t o dis miss F L S A cl ai ms wit h prej u dice . T h e s e c o n d alt er n ati v e

d es cri b es a pr o c ess t h at t h e p arti es m a y f oll o w if t h e y wis h t o dis miss F L S A cl ai ms wit ho ut prej u dice .

           ( 1)       J u dici al A pprov al a n d Order of Dis miss al of F L S A Cl ai ms wit h Prej u dice u n der R ule 4 1( a)( 2) .

I n li g ht of t h e d e cisi o n of t h e S e c o n d Cir c uit C o urt of A p p e als i n C hee ks v. Free port P a nc a ke Ho use,

I nc., 7 9 6 F. 3 d 1 9 9 ( 2 d Cir. 2 0 1 5), w hi c h h el d t h at t h e F L S A f alls wit hi n t h e “ a p pli c a bl e f e d er al

st at ut e ” e x c e pti o n t o F e d er al R ul e of Ci vil Pr o c e d ur e 4 1( a)( 1)( A), t h e p arti es ca n n ot dis miss cl ai ms

arisi n g u n d er t h e F L S A wit h prej u dice p urs u a nt t o R ul e 4 1( a)( 1)( A). T h e h ol di n g of C hee ks d o es n ot

a p pl y t o cl ai ms arisi n g u n d er a n y st at ut e ot h er t h a n t h e F L S A. As a r es ult, i n or d er t o dis miss a n

F L S A cl ai m wit h prej udice , t h e p arti es m ust s e e k c o urt a p pr o v al of t h e pr o p os e d dis missal u n d er R ul e

4 1( a)( 2). I n or d er t o s e e k s u c h a p pr o v al, t he p arti es ar e dir e ct e d t o p r o c e e d as f oll o ws:

           ( a) First, t h e p arti es ar e O R D E R E D t o dis c uss w h et h er t h e y ar e willi n g t o c o ns e nt, u n d er

2 8 U. S. C. § 6 3 6( c), t o c o n d u cti n g all f urt h er pr o c e e di n gs b ef or e t h e assi g n e d M a gistr at e J u d g e.
If b ot h p arti es c o ns e nt t o pr o c e e d b ef or e t h e M a gistr at e J u d g e, t h e p arti es m ust, n o l at er t h a n t w o

w e e ks fr o m t h e d at e of t his or d er fil e o n E C F a f ull y e x e c ut e d N oti c e, C o ns e nt, a n d R ef er e n c e of a

Ci vil A cti o n t o a M a gistr at e J u d g e f or m, a c o p y of w hi c h is att a c h e d t o t his or d er ( a n d is als o

a v ail a bl e at htt ps: / / n ys d. us c o urts. g o v /sit es / d ef a ult /fil es / 2 0 1 8- 0 6 / A O - 3. p df). T h e e x e c ut e d f or m

s h o ul d b e fil e d o n E C F as a “ Pr o p os e d Or d er, ” a n d b e d es cri b e d usi n g t h e “ C o ns e nt Or d er ” fili n g

e v e nt i n a c c or d a n c e wit h E C F R ul e 1 3. 1 8. If t h e C o urt a p pr o v es t h at f or m, all f urt h er pr o c e e di n gs,

i n cl u di n g t h e e val u ati o n of t h e pr o p ose d s ettl e m e nt, will t h e n b e c o n d u ct e d b ef or e t h e assi g n e d

M a gistr at e J u d g e r at h er t h a n b ef or e m e.     A n y a p p e al w o ul d b e t a k e n dir e ctl y t o t h e U nit e d St at es

C o urt of A p p e als f or t h e S e c o n d Cir c uit, as it w o ul d b e if t h e c o ns e nt f or m w er e n ot si g n e d a n d s o

or d er e d.

               If eit h er p art y d o es n ot c o ns e nt t o c o n d u cti n g all f urt h er pr o c e e di n gs b ef or e t h e assi g n e d

M a gistr at e J u d g e, t h e p arti es m ust fil e a j oi nt l ett er, n o l at er t h a n t w o w e e ks fr o m t h e d at e of t his

or d er , a d visi n g t h e C o urt t h at t h e p arti es d o n ot c o n s e nt, b ut wit h o ut di s cl o si n g t h e i d e ntit y of

t h e p art y or p arti e s w h o d o n ot c o n s e nt . T h e p arti es ar e fr e e t o wit h h ol d c o ns e nt wit h o ut

n e g ati v e c o ns e q u e n c es.

           ( b) S e c o n d, if t h e p arti es d o not c o ns e nt t o c o n d u ct all f urt h er pr o c e e di n gs b ef or e t h e

assi g n e d M a gistr at e J u d g e, t h e y s h all i nst e a d s u b mit t o t h e C o urt wit hi n 3 0 d a ys of t h e d at e of t his

or d er a j oi nt m oti o n vi a E C F s etti n g f ort h t h eir vi e ws as t o w h y t h eir s ettl e m e nt is f air a n d s h o ul d

b e a p pr o v e d. T h e m oti o n m ust a d dr ess t h e c o nsi d er ati o ns d et ail e d i n Woli ns ky v. Sc hol astic I nc ., 9 0 0

F. S u p p. 2 d 3 3 2 ( S. D. N. Y. 2 0 1 2), a n d m ust i n cl u d e a c o p y of t h e s ettl e m e nt a gr e e m e nt its elf,

att a c h e d as a n e x hi bit. T he p arties are a dvise d t h at t h e Co urt will not a p prove settle me nt agree me nts t h at co nt ai n

a co nfi de nti ality provisio n, a n d t h at t he Co urt will not per mit t he p arties to file a ny portio n of a ny doc u me nt rel ate d to

t he Co urt’s ev al u atio n of t he pro pose d settle me nt u n der se al u nless t hey h ave first m a de a p artic ul ari ze d s ho wi ng of t he

nee d for t he relev a nt i nfor m atio n to be se ale d t h at re b uts t he pres u m ptio n of p u blic access to j u dici al doc u me nts.



                                                                            2
           If t h e s ettl e m e nt i n cl u d es att or n e y’s f e es, t h e p arti es s h o ul d als o a d dr ess t h e r e as o n a bl e n es s

of t h e f e es t o b e a w ar d e d u n d er t h e fr a m e w or k s et f ort h i n Gol d berger v. I ntegr ate d Reso urces, I nc ., 2 0 9

F. 3 d 4 3, 5 0 ( 2 d Cir. 2 0 0 0). Pl ai ntiffs’ att or n e ys m ust als o att a c h as a n e x hi bit d et ail e d att or n e y ti m e

r e c or ds f or t h e C o urt’s r e vi e w, as t h e S e c o nd Cir c uit “ e n c o ur a g e[s] t h e pr a cti c e of r e q uiri n g

d o c u m e nt ati o n of h o urs as a ‘ cr oss c h e c k’ ” e v e n i n c as es i n w hi c h t h e f e es a war d e d ar e a p er c e nt a g e

of t h e t ot al a w ar d. I d. ( citati o n o mitt e d).

           ( 2)       Sti p ul atio n of Dis miss al Wit ho ut Prej u dice u n der R ule 4 1( a)( 1)( A) . T h e c o urt i n C hee ks

e x pr essl y r es er v e d d e cisi o n wit h r es p e ct t o v ol u nt ar y dis missals of F L S A cl ai ms wit h o ut pr ej u di c e

u n d er R ul e 4 1( a)( 1)( A). As a r es ult, t h e C o urt will a c c e pt a sti p ul ati o n of dis missal u n d er R ul e

4 1( a)( 1)( A), s o l o n g as t h e p arti es’ sti p ul ati o n of dis missal dis miss es cl ai ms arisi n g u n d er t h e F L S A

wit ho ut prej u dice . If t h e p arti es wis h t o r es ol v e t h e c as e b y a sti p ul ati o n t h at dis miss es F L S A cl ai ms

wit ho ut prej u dice u n d er F e d er al R ul e of Ci vil Pr o c e d ur e 4 1( a)( 1)( A), t h e y ar e dir e ct e d t o s u b mit s u c h a

sti p ul ati o n wit hi n 3 0 d a ys of t h e d at e of t his or d er. T h e e x e c ut e d sti p ul ati o n s h o ul d b e fil e d o n E C F

as a “ Pr o p os e d Or d er, ” a n d b e d es cri b e d usi n g t h e “ Sti p ul ati o n of V ol u nt ar y Dis missal ” fili n g e v e nt

i n a c c or d a n c e wit h E C F R ul e 1 3. 1 8.

           S O O R D E R E D.


 D at e d : D e c e m b er 5, 2 0 1 9                                         _____________________________________
 N e w Y or k, N e w Y or k                                                            G R E G O R Y H. W O O D S
                                                                                      U nit e d St at es Distri ct J u d g e




                                                                          3
A O 8 5 ( R e v. 0 1/ 0 9) N oti c e, C o ns e nt, a n d R ef er e n c e of a Ci vil A cti o n t o a M a gistr at e J u d g e



                                                         U     NI T E D              ST        ATES              D     I S T RI C T C O U R T
                                                                                                             f or t h e
                                                                                _ _ _S _o _ut_ h_ er_ _n_ Distri
                                                                                                           Districtct ofof N_e_ _w _ _Y _or_ k_ _ _

                                                                                                                  )
                                               Pl ai ntiff                                                        )
                                                   v.                                                             )        Ci vil A cti o n N o.
                                                                                                                  )
                                             D ef e n d a nt                                                      )



                N O TI C E, C O N S E N T, A N D R E F E R E N C E O F A CI VI L A C TI O N T O A M A GI S T R A T E J U D G E

              N oti c e of a m a gistr at e j u d g e’s a v ail a bilit y . A U nit e d St at es m a gistr at e j u d g e of t his c o urt is a v ail a bl e t o c o n d u ct all
pr o c e e di n gs i n t his ci vil a cti o n (i n cl u di n g a j ur y or n o nj ur y tri al) a n d t o or d er t h e e ntr y of a fi n al j u d g m e nt. T h e j u d g m e nt m a y
t h e n b e a p p e al e d dir e ctl y t o t h e U nit e d St at es c o urt of a p p e als li k e a n y ot h er j u d g m e nt of t his c o urt. A m a gistr at e j u d g e m a y
e x er cis e t his a ut h orit y o nl y if all p arti es v ol u nt aril y c o ns e nt.


             Y o u m a y c o ns e nt t o h a v e y o ur c as e r ef err e d t o a m a gistr at e j u d g e, or y o u m a y wit h h ol d yo ur c o ns e nt wit h o ut a d v ers e
s u bst a nti v e c o ns e q u e n c es. T h e n a m e of a n y p art y wit h h ol di n g c o ns e nt will n ot b e r e v e al e d t o a n y j u d g e w h o m a y ot h er wis e
b e i n v ol v e d wit h y o ur c as e.


             C o ns e nt t o a m a gistr at e j u d g e’s a ut h orit y. T h e f oll o wi n g p arti es c o ns e nt t o h a v e a U nit e d St at es m a gistr at e j u d g e
c o n d u ct all pr o c e e di n gs i n t his c as e i n cl u di n g tri al, t h e e n tr y of fi n al j u d g m e nt, a n d all p ost-tri al pr o c e e di n gs.


                    P arti es’ pri nt e d n a m es                                                    Si g n at ur es of p arti es or att or n e ys                                          D at es




                                                                                                 R ef e r e n c e O r d e r

             I T I S O R D E R E D: T his c as e is r ef err e d t o a U nit e d St at es m a gistr at e j u d g e t o c o n d u ct all pr o c e e di n gs a n d
or d er t h e e ntr y of a fi n al j u d g m e nt i n a c c or d a n c e wit h 2 8 U. S. C. § 6 3 6( c) a n d F e d. R. Ci v. P. 7 3.



D at e:
                                                                                                                                                      Distri ct J u d g e’s si g n at ur e



                                                                                                                                                        Pri nt e d n a m e a n d titl e

N ot e:        R et ur n t his f or m t o t h e cl er k of c o urt o nl y if y o u ar e c o ns e nti n g t o t h e e x er cis e of j uris di cti o n b y a U nit e d St at es
               m a gistr at e j u d g e. D o n ot r et ur n t his f or m t o a j u d g e.



             Pri nt
             Print                                      S a v e As...
                                                        Save    A s...                                                                                                                         R e s et
                                                                                                                                                                                               Reset
